Citation Nr: 0112967	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  99-06 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from January 1965 to 
January 1968, which included a tour of duty in the Republic 
of Vietnam from January 1966 to January 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the RO, 
which found that new and material evidence had not been 
submitted to reopen a claim of service connection for a 
bilateral knee disorder.  The veteran's sworn testimony was 
obtained before a local hearing officer at the RO in January 
2000.  Additional evidence was received from the veteran in 
March 2000, and the RO's July 2000 supplemental statement of 
the case (SSOC) reopened the veteran's claim, based on the 
finding of the receipt of new and material evidence.  The 
reopened claim of service connection for a right and/or left 
(bilateral herein) knee disorder, however, remained denied, 
and the appeal continued.  


FINDINGS OF FACT  

1.  A November 1984 RO rating decision denied service 
connection for a bilateral knee disorder, on the basis that 
the veteran had failed to report for a VA examination; the 
veteran was issued notice of the disallowance in November 
1984, but he did not reply, and no appeal was initiated.  

2.  Evidence received since the November 1984 RO decision is 
probative of the issue at hand as to whether the current 
right and/or left knee condition is related to military 
service, and serves to reopen the claim of service connection 
for a bilateral knee disorder.  



CONCLUSION OF LAW  

New and material evidence has been submitted since the 
November 1984 RO disallowance, which meets the requirements 
to reopen the claim of service connection for a bilateral 
knee disorder.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 
20.1103 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION  

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the issue 
addressed herein.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The notice 
provisions of the Veterans Claims Assistance Act of 2000 have 
been met.  In the statement of the case (SOC) and 
supplemental statements of the cases (SSOC's) provided to the 
veteran, he has been advised of regulatory provisions 
regarding both what constitutes new and material evidence to 
reopen his claim, and service connection; thus, the evidence 
necessary to substantiate his claim.

Factual Background

An April 1981 rating decision of the RO denied a claim of 
service connection for a bilateral knee disorder, based, at 
least in part, on the service medical records, as well as 
copies of private treatment records showing a January 1970 
left knee arthrotomy for a torn medial meniscus, two years 
after the veteran's separation from service in January 1968.  
At that time, the veteran claimed service connection for a  
knee injury, undocumented in his service medical records.  
The veteran was provided notice of the decision in April 
1981, and it was returned to the RO by the U.S. postal 
authorities with notice that the veteran had moved without 
courtesy of a forwarding address.  Additional correspondence 
directed to the veteran's last known address of record was 
similarly returned to sender.  

In June 1984, the RO received the veteran's petition to 
reopen a claim of service connection for a bilateral knee 
disorder.  However, after due notice of the date, place and 
time of a VA joints examination, the veteran is documented as 
failing to report for the VA examination.  The RO denied the 
veteran's claim in November 1984, and he was advised of the 
denial and his appellate rights by letter dated later that 
month.  He did not file an appeal.

The evidence of record since that time including the 
veteran's rather vague assertions that his in-service 
bilateral knee 'injury' might also be due to more routine, 
non-traumatic events incurred in the normal tasks of his 
military occupation of cannoneer.  It is also asserted that 
as a combat veteran, medical treatment records might have 
been destroyed on the battle field.  

The medical evidence of record since 1984 shows treatment for 
bilateral knee disorders, with a possible link to an 
undocumented injury in service.  A March 1997 x-ray study 
indicates evidence of degenerative changes of the knee, 
diagnosed as severe osteoarthritis, bilaterally, right great 
than left side.  An April 1998 VA examination report includes 
the examiner's medical opinion that the veteran's current 
bilateral knee arthritis is due to his prior bilateral 
meniscal repair in 1970.  Significantly, the examiner also 
noted that the veteran's medical history included left knee 
pain about a year after his separation from service, and that 
his right knee gave way about a year after that.  

Several lay statements, dated from January 2000 to March 
2000, indicate the recollection that the veteran returned 
from active duty in 1968 complaining of a knee disorder, knee 
problems, or of knee pain. 


New and Material Evidence 

The RO issued notice to the veteran of both the April 1981 
and November 1984 RO rating decisions, which denied the claim 
of service connection for a bilateral knee disorder.  The 
veteran did not file an appeal.  Accordingly, the November 
1984 unappealed decision to disallow the claim became final 
based upon the evidence then of record.  The August 1984 
disallowance is final and is not subject to revision upon the 
same factual basis.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).  If, however, 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108 (West 1991).  

To reopen this claim--and warrant a de novo review of the 
record--there must be "new and material" evidence pertaining 
to the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
In making this determination, the provisions of section 5108 
require consideration of all of the evidence submitted or 
otherwise obtained since the last final disallowance.  See 
Evans v. Brown, 9 Vet. App. 273, 282-83 (1993); Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994).  

It must be additionally noted that the credibility of the 
evidence added to the record is to be presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  There is no 
requirement, however, that such evidence, when viewed in the 
context of all of the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, both 
new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  The two-step analysis involves two questions: (1) Is 
the evidence at issue "new," that is, not of record at the 
time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record; and, (2) 
Is it "material," i.e., is it relevant and probative of the 
issue at hand, and which, by itself or in connection with the 
evidence previously assembled, is so significant it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a) (1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (overruling Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
to the extent that Colvin defined, in a petition to reopen, 
"material" evidence to be evidence that would raise a 
reasonable possibility of a change in the outcome of the case 
on the merits).

The Board is of the opinion that the evidence is new and 
material, even though nexus evidence is still lacking.  The 
veteran has presented VA medical evidence, in the form of the 
April 1998 VA medical examination report, that his current 
knee disorder is due to the January 1970 bilateral knee 
surgery.  The presence of a current disorder presents, in 
itself, new information which was not apparent in November 
1984.  The April 1998 VA examination report, as well as the 
various lay statements of January to March 2000, indicate a 
medical history of knee pain and symptomatology soon after 
his separation from service.  This presents, again, new 
information, as the prior January 1970 records made no 
reference to any prior pain, other than the immediate 
precipitating event - a fall-type injury.  Additionally, the 
veteran has presented, at least in part, a new theory which 
might explain why his service medical records show no knee 
injury-records were either lost in combat, or the injury was 
not a traumatic one, but a slow, evolving one taking place 
over a number of years.  While additional development appears 
to be needed, the evidence, in light of his new assertions on 
appeal, are sufficient to reopen his claim.  

In summary, as evidence presently of record contains a 
current diagnosis and at  least a possible relationship to 
his prior military service-evidence which was not 
established when the RO denied his claim in August 1984, new 
and material evidence sufficient to reopen his claim has been 
presented.  See Hickson v. West, 11 Vet. App. 374, 378 
(1998); Spalding v. Brown, 10 Vet. App. 6, 11 (1996); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  The claim of service 
connection for a bilateral knee disorder is reopened.  


ORDER

The claim of service connection for a bilateral knee disorder 
is reopened, as new and material evidence to reopen the claim 
has been submitted; to this extent the appeal is granted.  


REMAND

The Board recognizes that considerable development of the 
claim was satisfactorily completed at the RO.  However, some 
additional necessary development remains to be completed.  
Upon his discharge from active duty in January 1968, the 
veteran was transferred to the United States Army Reserves 
(USAR).  Given the nature of the veteran's assertion-that a 
knee disorder became apparent very soon after his January 
1968 discharge, copies of any USAR medical records should be 
requested and obtained for use in the appeal, with 
documentation maintained in the claims file.  For this 
purpose, the RO should contact the National Personnel Records 
Center (NPRC).  (In requesting so, the Board notes that while 
the veteran stated that he received treatment for a knee 
disorder at the VA Medical Center (VAMC) located in 
Indianapolis, Indiana, in 1969 or 1970, the RO was advised in 
approximately July 2000 that no additional records were 
located.  No further development is indicated in regard to VA 
medical records).  

The Board notes some lack of clarity as to the exact nature 
of the veteran's assertions on appeal.  While the veteran has 
repeatedly referred to an inservice knee "injury," he also 
appears to assert, although not clearly so, that his 
reference to an inservice "injury" refers not to one 
incident, but to the day-to-day physical requirements of his 
active principal duty of cannoneer while in service.  That 
is, that the physical requirements of his duties as cannoneer 
caused so much stress on his right and left knee that, over 
time, he was required to seek treatment in 1969 or 1970 very 
soon after his January 1968 discharge.  This aspect of the 
veteran's theory of his claim on appeal has not been 
developed, and was not answered on VA examination in April 
1998, despite the examiner's comment that the veteran's knee 
pain started a year after service discharge.  Accordingly, 
the veteran should be provided an opportunity to clarify his 
assertions on appeal in support of his claim.  Additionally, 
once any additional treatment records have been obtained, 
including records dated in 1969 and 1970, the veteran should 
be afforded a VA joints examination with an opinion as to the 
etiology of any current disorder, and any relationship to 
knee disorders treated since 1968.  

The veteran is shown to have been a cannoneer during his tour 
of duty in the Republic of Vietnam.  However, given his 
contentions on appeal, verification should be obtained for 
the appropriate authority as to whether he had any combat 
during this time.  If combat is so verified, then the RO 
should review the veteran's reopened claim of service 
connection for a bilateral knee disorder, to include 
consideration of 38 U.S.C. § 1154(b) (2000).  In Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995), the United States Court 
of Appeals for Veterans Claims (Court) determined that 
section 1154(b) could be used to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, but not to 
link the service problem etiologically to the current 
problem.  While this provision does not establish service 
connection for a combat veteran, it relaxes the evidentiary 
requirements for determining what happened in service.  

Finally, it must be noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 (VCAA), a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under VCAA, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, as well as for those 
additional reasons already detailed above, a Remand is 
required.  

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The RO should appropriately contact 
the veteran and request that he submit a 
detailed, written statement detailing any 
inservice knee injury and also describing 
the reported combat circumstances of any 
alleged knee injury, including the names 
and addresses of any witnesses to the 
events.  Any reply should be maintained 
in the claims file.  

The veteran should also be asked to 
submit the names (and, for non-VA 
providers, the addresses) and approximate 
dates of treatment of all VA and/or non-
VA (private) care providers who have 
treated him for any symptomatology 
involving either knee from January 1968 
to the present.  

2.  Thereafter, the RO should obtain 
copies of any additional VA and/or non-VA 
(private) records dated from January 1968 
to the present, from the providers 
identified by the veteran which have not 
responded to a previous request, dated 
from January 1968 to the present.  

As to any private treatment records, the 
RO should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.  

3.  The RO should contact the NPRC and 
request and obtain copies of the 
veteran's USAR service medical records 
for his inactive duty, from January 1968 
to January 1971 (to include a request for 
clarification as to the likely location 
of these service medical records if not 
readily found).  

Based on the information supplied by the 
veteran, a copy of which should be 
attached to the request, the NPRC should 
also be requested to verify any combat of 
the veteran, the dates of such combat, 
and a list of any injuries, or other 
available information.  

Copies of the RO's written request(s), 
and the NPRC's response(s), must be 
maintained in the claims file.  Any 
indicated further action by the RO to 
obtain these records should be 
undertaken.  

4.  Upon the completion of the above, the 
veteran should be scheduled for a VA 
orthopedic examination to determine the 
nature and etiology of any and all knee 
disorder(s), as well as the etiology of 
any knee disorder treated in 1968, 1969, 
or 1970 as documented in the VA 


claims file.  All indicated tests and 
studies should be performed, and the 
claims folder must be made available to 
the examiner for use in the study of the 
case-with particular attention given to 
the physical demands of the veteran's 
principal duty of cannoneer, the January 
1970 private treatment record, the April 
1998 VA examination statement, as well as 
any other record of 1968, 1969, or 1970 
obtained pursuant to the above Board 
Remand requests.  

The orthopedic examiner should 
specifically state whether it is at least 
as likely as not that any current knee 
disorder of the veteran is due to 
military service, to include the physical 
demands of the veteran's principal 
military duty of cannoneer.  The 
examiner's answer should include 
reference to the service medical records, 
VA or private treatment records of 1968, 
1969, and 1970, as well as the post-
service evidence and VA examination 
report of April 1998.  The examiner 
should set forth all findings and 
conclusions, along with rationale and 
support for the diagnoses and opinions 
entered, in a clear, comprehensive and 
legible manner, with reference to 
supporting evidence.  

5.  Thereafter, the RO should complete 
any further development deemed warranted 
by the record, to include scheduling the 
veteran for a VA neurologic examination 
and opinion if deemed warranted, or if 
indicated on VA orthopedic examination.  

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 


Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

7.  Thereafter, the RO should 
readjudicate the claim for service 
connection for a bilateral knee disorder 
in light of all of the pertinent evidence 
of record (to include that associated 
with the claims file on remand), and all 
applicable legal authority.  

If any decision remains adverse to the 
veteran, he and his representative should 
be issued a SSOC, and afforded a 
reasonable opportunity to respond before 
the case is returned to the Board for 
further appellate consideration.  
Evidence recently submitted and not 
previously considered must be reviewed 
and cited in the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 


